United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1272
                                   ___________

Jeffrey Dean Hakes,                     *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the Southern
      v.                                * District of Iowa.
                                        *
Michael J. Astrue,                      * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: June 30, 2010
                                 Filed: July 7, 2010
                                 ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Jeffrey Dean Hakes appeals the district court’s1 order affirming the denial of
supplemental security income and disability insurance benefits. Hakes alleged that
he was disabled from pain in his neck, left arm, and shoulder. After a hearing, an
administrative law judge (ALJ) determined that (1) Hakes’s shoulder osteoarthritis
and mild cervical degenerative disc disease were severe impairments, but did not meet
or medically equal the requirements of any listing, alone or combined; (2) his
subjective complaints were not entirely credible; (3) his residual functional capacity

      1
        The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
(RFC) for less than a full range of sedentary work precluded him from performing his
past relevant work; but (4) based on the testimony of a vocational expert (VE) in
response to a hypothetical, Hakes could perform the requirements of another job
which existed in significant numbers. After careful review, we agree with the district
court that substantial evidence supports the ALJ’s decision. See Van Vickle v. Astrue,
539 F.3d 825, 828 & n.2 (8th Cir. 2008) (standard of review).

       Hakes complains that the ALJ excluded from his RFC findings, and thus from
his hypothetical to the VE, certain attention and concentration limitations arising from
Hakes’s alleged sleeping difficulties. The ALJ, however, gave valid reasons for
discrediting Hakes’s assertions that those limitations prevented him from working.
See Halverson v. Astrue, 600 F.3d 922, 932 (8th Cir. 2010) (where ALJ explicitly
discredits claimant and gives valid reasons for doing so, credibility determination is
normally entitled to deference); Davidson v. Astrue, 578 F.3d 838, 844 (8th Cir. 2009)
(ALJ should determine RFC based on all relevant evidence, including medical
records, observations of treating physicians and others, and claimant’s own
description of his limitations); Stormo v. Barnhart, 377 F.3d 801, 808-09 (8th Cir.
2004) (hypothetical is sufficient if it includes impairments supported by substantial
evidence and accepted as true by ALJ).

       Hakes also argues that it was not proper for the ALJ to rely on the VE’s answer
to the ALJ’s hypothetical as to what, if any, work Hakes could perform, because the
VE identified only one such occupation. This argument also fails. See Tommasetti
v. Astrue, 533 F.3d 1035, 1043-44 (9th Cir. 2008). Finally, Hakes cites no legal
authority to support his remaining arguments concerning the erosion of his
occupational base and what constitutes a “significant number” of jobs; and having
carefully considered those points for reversal, we reject them as meritless.

      Accordingly, we affirm.
                     ______________________________

                                          -2-